MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2016 ME 123 
Docket:	   Ken-15-534	
Argued:	   May	5,	2016	
Decided:	  August	4,	2016	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HJELM,	JJ.	
Majority:	 MEAD,	GORMAN,	JABAR,	and	HJELM,	JJ.	
Dissent:	  SAUFLEY,	C.J.,	and	ALEXANDER,	J.	
	
	
                                 STATE	OF	MAINE	
                                        	
                                       v.	
                                        	
                              CHRISTOPHER	T.	KNIGHT	
	
	
HJELM,	J.	

      [¶1]	 	 This	 case	 calls	 for	 us	 to	 determine	 whether	 Maine’s	 restitution	

statutes	 authorize	 an	 order	 of	 restitution	 for	 the	 benefit	 of	 the	 Maine	 State	

Police	(MSP)	for	expenses	it	incurred	when	it	repaired	a	woods	road	it	used	

during	 a	 criminal	 investigation	 and	 its	 aftermath.	 	 We	 conclude	 that	 in	 the	

circumstances	 of	 this	 case,	 the	 MSP	 is	 not	 a	 statutorily	 eligible	 recipient	 of	

restitution,	 and	 we	 therefore	 vacate	 the	 order	 of	 restitution	 but	 affirm	 the	

remaining	aspects	of	the	judgment	of	conviction	and	the	related	sentence.		

                                   I.		BACKGROUND	

      [¶2]	 	 In	 2013,	 Christopher	 T.	 Knight	 was	 arrested	 after	 living	 for	

twenty-seven	 years	 in	 complete	 isolation	 in	 the	 woods	 near	 Rome.	 	 During	
2	

that	time,	Knight	committed	many	burglaries	and	thefts,	entering	and	stealing	

from	nearby	residences.		After	he	was	arrested	and	charged,	in	October	2013	

he	pleaded	guilty	in	the	trial	court	(Kennebec	County,	Mills	J.)	to	a	number	of	

those	 burglaries	 and	 thefts,	 and	 was	 admitted	 to	 the	 co-occurring	 disorders	

court	(CODC)	pursuant	to	an	agreement	between	the	parties	as	approved	by	

the	court.		Imposition	of	sentence	was	deferred	pending	Knight’s	participation	

in	the	CODC.	

          [¶3]	 	 During	 the	 plea	 hearing,	 the	 parties	 entered	 into	 the	 record	 an	

agreement	for	a	particular	set	of	sentences	that	were	to	be	imposed	if	Knight’s	

participation	 in	 the	 CODC	 were	 successful,	 and	 greater	 sentences	 that	 the	

State	would	recommend	to	the	court	if	Knight	did	not	fulfill	the	requirements	

of	the	CODC	program.		Under	both	alternatives,	the	parties	agreed	that	as	part	

of	the	sentences	imposed	in	the	primary	case,1	which	consists	of	one	count	of	

burglary	(Class	B),	17-A	M.R.S.	§	401(1)(B)(4)	(2015),	and	one	count	of	theft	

by	unauthorized	taking	or	transfer	(Class	E),	17-A	M.R.S.	§	353(1)(A)	(2015),	

Knight	 would	 be	 ordered	 to	 pay	 restitution	 of	 approximately	 $1,900	 to	 the	

“victims	of	charged	and	uncharged	cases.”		Additionally,	the	State	reserved	the	

     1	 	 The	 record	 indicates	 that	 Knight	 pleaded	 guilty	 to	 charges	 in	 a	 total	 of	 seven	 cases.	 	 The	

sentences	 for	 all	 charges	 in	 all	 cases	 were	 to	 be	 concurrent,	 but	 controlled	 by	 the	 sentences	
imposed	 in	 one	 case	 that	 was	 treated	 as	 the	 primary	 one	 for	 procedural	 purposes.	 	 That	 primary	
case	is	the	one	that	includes	probation	as	part	of	the	sentences	and	is	the	case	before	us.	
                                                                                                          3	

right	to	seek	additional	restitution	at	the	sentencing	hearing.		That	additional	

restitution	is	the	subject	of	this	appeal.	

        [¶4]	 	 In	 March	 2015,	 the	 court	 held	 a	 sentencing	 hearing	 where	 the	

parties	agreed	that	Knight	had	satisfied	the	requirements	associated	with	the	

CODC	 program.	 	 Pursuant	 to	 the	 parties’	 earlier	 agreement	 on	 the	 sentence	

that	 would	 be	 imposed	 if	 he	 met	 those	 requirements,	 the	 court	 sentenced	

Knight	on	the	burglary	charge	to	a	term	of	imprisonment	of	five	years	with	all	

but	seven	months	suspended,	to	be	followed	by	three	years	of	probation,	and	

to	 a	 concurrent	 jail	 term	 on	 the	 charge	 of	 theft.2	 	 The	 court	 imposed	

concurrent	sentences	on	the	remaining	charges	in	the	companion	cases.	

        [¶5]		When	Knight	was	sentenced,	he	had	already	paid	almost	the	entire	

agreed	 amount	 of	 restitution	 for	 the	 victims	 of	 the	 burglaries	 and	 thefts.		

Separate	from	that	 restitution	obligation,	 at	 the	 sentencing	 hearing	 the	 State	

requested	that	the	court	order	Knight	to	pay	an	additional	$1,125	to	the	MSP	

for	the	cost	it	incurred	to	repair	a	private	road	that	law	enforcement	officers	

damaged	 when	 they	 repeatedly	 drove	 to	 and	 from	 Knight’s	 campsite	 after	 it	

was	discovered.		Knight	objected	to	the	request,	but	the	court	determined	that	


   2		 Pursuant	 to	 the	 parties’	 agreement,	 if	 Knight	 had	 not	 completed	 the	 CODC	 program	
successfully,	 the	 State	 would	 have	 been	 entitled	 to	 seek	 an	 overall	 unsuspended	 prison	 term	 of	
seven	years.		
4	

if	the	police	had	not	paid	for	the	repairs,	the	local	residents	would	have	had	to	

do	 so	 and	 that	 “under	 the	 extraordinary	 circumstances	 of	 this	 case,	 [$1,125]	

would	be	a	fair	amount	to	be	paid	by	Mr.	Knight.”		The	court	therefore	ordered	

Knight	 to	 pay	 the	 amount,	 also	 making	 that	 payment	 a	 condition	 of	 his	

probation.3	

	        [¶6]	 	 Knight	 subsequently	 filed	 a	 motion	 for	 correction	 of	 sentence	

pursuant	to	M.R.U.	Crim.	P.	35(a),	arguing	that	the	restitution	order	of	$1,125	

was	 not	 authorized	 by	 statute.	 	 At	 a	 hearing	 held	 on	 the	 motion,	 the	 State	

further	 explained	 that	 the	 MSP	 used	 and	 then	 repaired	 the	 road	 after	 it	

collected	evidence	from	Knight’s	campsite	and	cleaned	and	restored	the	site	to	

its	 natural	 state.	 	 The	 State	 acknowledged	 that	 the	 victims	 of	 the	 charged	

offenses	 did	 not	 own	 the	 land	 where	 the	 campsite	 and	 private	 road	 were	

located.	

	        [¶7]	 	 The	 court	 denied	 Knight’s	 Rule	 35	 motion,	 concluding	 that	 the	

road	 repair	 costs	 were	 compensable	 under	 the	 restitution	 statute	 as	 an	

“environmental	 clean-up	 expense,”	 17-A	 M.R.S.	§	1322(3)(C-1)	 (2015),	 and	




     3		Although	the	judgment	and	commitment	itself	does	not	indicate	for	whose	benefit	restitution	

was	ordered,	the	court	made	clear	at	the	sentencing	hearing	that	the	$1,125	in	restitution	was	to	be	
paid	to	the	MSP.	
                                                                                                      5	

that	 the	 MSP	 was	 an	 authorized	 claimant,	 see	 17-A	 M.R.S.	§	1324	 (2015).		

Knight	appealed.4	

                                         II.		DISCUSSION	

        [¶8]	 	 Knight	 contends	 that	 the	 restitution	 order	 of	 $1,125	 was	 not	

authorized	by	statute,	because	neither	the	MSP	nor	the	owner	of	the	property	

that	was	damaged	is	a	“victim”	for	whose	benefit	the	court	can	order	payment	

of	restitution.		See	17-A	M.R.S.	§§	1322(7),	1324(1)	(2015).5			

	       [¶9]	 	 The	 dispute	 presented	 here	 is	 entirely	 a	 matter	 of	 statutory	

interpretation	 and	 application.	 	 We	 review	 the	 legality	 of	 a	 sentence	 and	

questions	of	statutory	interpretation	de	novo.		 See	State	v.	Bennett,	2015 ME
46,	¶	14,	114 A.3d 994 (legality	of	sentence);	State	v.	Jones,	2012 ME 88,	¶	6,	

46 A.3d 1125 (statutory	interpretation).		“In	interpreting	a	statute,	we	seek	to	

effectuate	 the	 intent	 of	 the	 Legislature,	 which	 is	 ordinarily	 gleaned	 from	 the	

plain	 language	 of	 the	 statute.”	 	 Jones,	 2012 ME 88,	 ¶	6,	 46 A.3d 1125 

(quotation	marks	omitted).		We	will	not	look	beyond	the	plain	language	of	the	



    4		The	case	is	before	us	both	as	a	direct	appeal	and	as	a	sentence	appeal	based	on	the	Sentence	

Review	Panel’s	order	granting	Knight’s	application	for	leave	to	appeal	from	the	sentence.		See	M.R.	
App.	P.	20(h).	
    5		Knight	also	argues	that	the	cost	to	repair	a	private	road	does	not	constitute	an	“economic	loss”	

pursuant	to	17-A	M.R.S.	§	1325(1)	(2015).		Because	neither	the	MSP	nor	the	owner	of	the	property	
on	which	the	road	is	located	is	qualified	to	obtain	restitution	in	the	first	place,	we	do	not	reach	that	
question.	
6	

statute	 if	 it	 is	 unambiguous.	 	 See	State	 v.	 Paradis,	 2010 ME 141,	 ¶	 5,	

10 A.3d 695.	

         [¶10]		Pursuant	to	17-A	M.R.S.	§	1324,	a	sentencing	court	is	authorized	

to	require	an	offender	to	pay	restitution	only	to	people	or	entities	that	have	a	

statutorily	 defined	 connection	 to	 the	 case.	 	 Maine’s	 restitution	 statutes	 also	

operate	as	a	limitation	on	the	court’s	authority	to	order	that	monetary	relief;	

restitution	 may	 be	 imposed	 only	 if	 allowed	 by	 statute.	 	 State	 v.	 Kotredes,	

2003 ME 142,	 ¶	 23,	 838 A.2d 331  (“A	 court	 is	 not	 free	 to	 impose	 restitution	

that	is	not	plainly	allowed	by	the	restitution	statute[s].”).6	

         [¶11]		In	order	for	the	court	to	exercise	its	statutory	authority	to	order	

an	offender	to	pay	restitution,	the	designated	recipient	of	that	restitution	must	

either	 be	 a	 “victim,”	 or	 “[a]ny	 person,	 firm,	 organization,	 corporation	 or	

government	 entity	 which	 has	 provided	 recovery	 to	 the	 victim	 as	 a	 collateral	

source,	 but	 only	 to	 the	 extent	 that	 such	 recovery	 was	 actually	 made.”		

17-A	M.R.S.	 §	 1324	 (emphasis	 added).	 	 In	 other	 words,	 the	 court	 would	 be	

authorized	 to	 require	 Knight	 to	 pay	 restitution	 to	 the	 MSP	 only	 if	 the	 MSP	

     6		Although	a	court	may	order	restitution	in	any	case	when	the	parties	have	agreed	to	the	specific	

amount	 imposed,	 see	 17-A	 M.R.S.	 §	 1330-A	 (2015);	 State	 v.	 McDonough,	 2009 ME 39,	 ¶	 7,	
968 A.2d 549,	Knight	did	not	consent	to	the	imposition	of	$1,125	in	restitution.		Further,	the	State	
does	not	argue	that	the	restitution	to	be	paid	to	the	MSP	is	encompassed	by	the	separate	restitution	
order	 intended	 for	 “victims	 of	 charged	 and	 uncharged	 cases,”	 which	 amounts	 to	 approximately	
$1,900.	 	 The	 court’s	 authority	 to	 order	 restitution	 to	 the	 MSP	 is	 therefore	 disputed	 and	 must	 be	
determined	based	on	the	restitution	statutes.	
                                                                                                                 7	

itself	is	a	“victim,”	or	if	the	MSP	collaterally	compensated	another	person	who	

is	a	“victim.”7		Based	on	the	unambiguous	terms	of	the	statute,	the	MSP	does	

not	qualify	under	either	alternative.	

        [¶12]		Section	1322(7)	defines	a	“victim”	as	“a	government	that	suffers	

economic	loss	or	a	person	who	suffers	personal	injury,	death	or	economic	loss	

as	a	result	of	a	crime.”		We	have	held	that	a	“victim”	within	the	meaning	of	the	

restitution	 statutes	 is	 a	 person	 or	 entity	 who	 has	 sustained	 a	 loss	 resulting	

from	 the	 crime	 for	 which	 the	 defendant	 is	 convicted	 in	 that	 case.	 	 State	 v.	

McDonough,	 2009 ME 39,	 ¶	 5,	 968 A.2d 549  (explaining	 that	 “the	 criminal	

action	committed	by	the	defendant	must	have	caused	the	damages	claimed	by	

the	victim	of	that	crime”	(emphasis	added));	State	v.	Beaudoin,	503 A.2d 1289,	

1290	 (Me.	1986)	 (holding	 that	 restitution	 must	 be	 for	 the	 “loss	 caused	 to	 a	

victim	 by	 the	 crime	 for	 which	 a	 defendant	 is	 convicted”);	 State	 v.	 O’Donnell,	

495 A.2d 798,	 801	 (Me.	 1985)	 (stating	 that	 “the	 Legislature	 intended	

.	.	.	‘victim’	 to	 mean	 a	 person	 who	 suffers	 personal	 injury,	 death	 or	 economic	

loss	 as	 a	 result”	 of	 the	 specific	 “crime	 alleged	 in	 the	 charging	 instrument”	

(quotation	marks	omitted)).	
    7	 	 A	 law	 enforcement	 agency	 may	 be	 entitled	 to	 recover	 restitution	 for	 a	 “critical	 investigation	

expense,”	which	is	defined	as	either	the	cost	of	an	audit	or	financial	analysis	used	to	determine	the	
extent	 of	 a	 victim’s	 financial	 loss	 in	 certain	 circumstances,	 or	 “the	 cost	 of	 analysis	 of	 suspected	
illegal	 drugs.”	 	 17-A	 M.R.S.	 §	 1322(3)(A-1)	 (2015).	 	 This	 aspect	 of	 the	 restitution	 statute	 is	
inapplicable	here,	and	the	State	does	not	argue	otherwise.	
8	

      [¶13]	 	 Here,	 the	 MSP	 is	 not	 a	 victim	 of	 any	 of	 Knight’s	 charged	

conduct—namely,	 burglaries	 and	 thefts—and	 is	 therefore	 not	 entitled	 to	 an	

order	of	restitution	on	that	basis.	

      [¶14]		Further,	the	owner	of	the	property	traversed	by	the	MSP	is	not	a	

“victim”	of	any	of	the	crimes	for	which	Knight	was	convicted	because,	as	the	

parties	 agree,	 Knight	 did	 not	 commit	 any	 of	 the	 crimes	 for	 which	 he	 was	

convicted	against	the	property	owner.		The	MSP’s	payment	for	the	damage	it	

caused	 to	 the	 road	 did	 not	 qualify	 the	 agency	 to	 become	 a	 recipient	 of	

restitution	 as	 a	 “government	 entity	 which	 has	 provided	 recovery	 .	 .	 .	 as	 a	

collateral	source”	under	section	1324(3),	because	to	qualify,	that	benefit	must	

have	been	collaterally	conferred	on	a	“victim.”		As	noted	above,	however,	the	

property	 owner	 is	 not	 a	 “victim.”	 	 The	 MSP	 was	 therefore	 not	 entitled	 to	

receive	restitution	on	the	basis	of	recovery	provided	as	a	“collateral	source.”			

      [¶15]	 	 Because	 the	 MSP	 is	 not	 an	 “[a]uthorized	 claimant[],”	

17-A	M.R.S.	§	1324,	 it	 is	 not	 entitled	 to	 payment	 of	 restitution,	 regardless	 of	

whether	 the	 nature	 of	 the	 expense	 in	 this	 case	 could	 otherwise	 support	 a	

restitution	order.		Accordingly,	the	court	was	not	authorized	to	order	Knight	

to	pay	restitution	to	the	agency	in	addition	to	the	amount	Knight	was	required	

to	 pay	 to	 the	 victims	 of	 the	 crimes	 for	 which	 he	 was	 convicted.	 	 We	 must	
                                                                                       9	

therefore	vacate	that	aspect	of	the	sentences	requiring	Knight	to	pay	$1,125	in	

restitution	to	the	MSP.	

      The	entry	is:	

                    Restitution	 order	 in	 the	 amount	 of	 $1,125	
                    vacated.	 	 Judgment	 of	 conviction	 and	 sentence	
                    affirmed	in	all	other	respects.		
                    	
                              	      	      	      	     		

                                            	
SAUFLEY,	C.J.,	and	ALEXANDER,	J.,	dissenting.	

      [¶16]		We	must	respectfully	dissent.	

      [¶17]		For	twenty-seven	years,	Christopher	Knight	lived,	as	the	Court’s	

opinion	notes,	“in	complete	isolation	in	the	woods.”		Court’s	Opinion	¶	2.		The	

record	reflects	that	during	those	twenty-seven	years,	Knight	stole	items	from	

others	 to	 provide	 himself	 with	 life’s	 necessities.	 	 His	 burglaries	 and	 thefts	

caused	local	property	owners	to	feel	that	they	were	constantly	being	watched	

as	 their	 possessions	 disappeared	 from	 their	 homes	 and	 “to	 spend	 thousands	

of	dollars	on	repairs	and	materials”	because	of	the	“magnitude	of	the	impact”	

that	Knight’s	conduct	had	on	them.	

      [¶18]		Once	Knight	was	finally	discovered,	law	enforcement	had	to	make	

heavy,	damaging	use	of	a	private	road	to	clear	the	land	of	the	amassed	stolen	

items	and	return	at	least	some	of	those	items	to	the	victims.		The	sentencing	
10	

court	 required	 Knight,	 as	 part	 of	 his	 restitution	 sentence,	 to	 reimburse	 the	

State	for	the	modest	cost	of	repairing	that	road.		We	would	affirm	the	court’s	

decision.	

      [¶19]	 	 With	 the	 agreement	 of	 the	 State,	 Knight	 was	 convicted	 of	 and	

sentenced	on	only	a	very	few	burglary	and	theft	charges	despite	his	years	of	

living	off	the	possessions	of	others.		He	was	sentenced	to	seven	unsuspended	

months	 of	 incarceration,	 with	 an	 underlying	 potential	 sentence	 of	 five	 years.		

Additionally,	he	was	placed	on	probation	for	three	years	 and	ordered	to	pay	

an	agreed	amount	of	$1,894.75	in	restitution	to	a	few	of	his	victims,	plus	the	

additional	 restitution	 of	 $1,125,	 which	 Knight	 contested,	 to	 reimburse	 the	

State	 for	 sums	 paid	 to	 a	 private	 individual	 to	 repair	 the	 road	 that	 was	

damaged	in	the	recovery	of	the	property	stolen	from	Knight’s	victims.	

      [¶20]		The	trial	court	determined,	we	would	conclude	correctly,	that	the	

cost	to	repair	the	road	was	a	legitimate	restitution	cost	as	an	environmental	

cleanup	 expense,	 see	 17-A	M.R.S.	 §§	1322(3)(C-1),	 1325(1)	 (2015),	 resulting	

from	 the	 State’s	 use	 of	 the	 private	 road	 to	 clear	 the	 hideout	 of	 the	 stolen	

property	 and	 return	 that	 property	 to	 Knight’s	 victims.	 	 The	 State’s	 costs	 to	

repair	 the	 road	 were	 recoverable	 by	 the	 State	 pursuant	 to	 17-A	 M.R.S.	

§	1322(3)(C-1)	 because	 those	 costs	 were	 incurred	 incident	 to	 clearing	 the	
                                                                                        11	

stolen	items	from	land	that	was	not	Knight’s	own,	with	the	hope	of	returning	

some	 of	 the	 stolen	 items	 to	 the	 victims	 of	 Knight’s	 thefts.	 	 Knight’s	 crimes	

resulted	 in	 damage	 to	 the	 land	 as	 law	 enforcement	 traversed	 the	 land	 to	

recover	the	stolen	property.		Thus,	we	would	determine,	as	did	the	trial	court,	

that	 these	 are	 costs	 recoverable	 as	 restitution	 falling	 within	 the	 definition	 of	

an	 “[e]nvironmental	 clean-up	 expense,”	 which	 means	 “any	 reasonable	

expense	 incurred	 for	 products	 and	 services	 needed	 to	 clean	 up	 any	 harm	 or	

damage	caused	to	the	environment,”	id.,	and	that	the	government	is	a	“victim”	

because	it	suffered	the	loss	of	those	funds	in	the	course	of	that	environmental	

cleanup,	see	17-A	M.R.S	§	1322(7)	(2015).		It	is	no	more	complicated	than	that.	

       [¶21]	 	 If	 one	 or	 several	 of	 the	 victims	 had	 undertaken,	 on	 their	 own,	

recovery	 of	 the	 items	 stolen	 from	 them	 and	 found	 at	 Knight’s	 hideout,	 the	

costs	to	repair	the	road,	if	paid	by	the	victims	as	a	necessary	cost	of	recovery	

of	the	items,	would	be	payable	as	restitution.		The	State,	acting	in	place	of	the	

victims,	 is	 in	 the	 same	 position	 and	 entitled	 to	 recover	 the	 same	 costs	 that	

victims	 otherwise	 might	 have	 incurred	 for	 recovery	 of	 the	 stolen	 items.	 	 See	

17-A	 M.R.S.	 §	 1324(3)	 (2015).	 	 Therefore,	 we	 would	 conclude	 that	 the	 trial	

court	acted	properly	in	ordering	Knight	to	pay	the	$1,125	cost	for	repair	of	the	

road	damaged	incident	to	investigation	and	recovery	of	the	stolen	items.	
12	

         [¶22]	 	 The	 State’s	 costs	 to	 recover	 items	 from	 Knight’s	 hideout	 were	

undoubtedly	caused	by	his	criminal	activities,	yet	the	Court	holds	that	Knight	

need	 not	 reimburse	 the	 State	 for	 those	 costs.	 	 Given	 the	 Court’s	 narrow	

reading	of	the	statute,	we	would	urge	the	Legislature	to	clarify	the	restitution	

provisions	so	that	a	person	who	commits	similar	criminal	activity	in	the	future	

cannot	avoid	the	costs	directly	related	to	the	restoration	of	property	damaged	

in	the	course	of	recovering	stolen	items.	

	     	     	     	      	     	
	
On	the	briefs:	
	
      Walter	 F.	 McKee,	 Esq.,	 McKee	 Billings,	 P.A.,	 Augusta,	 for	 appellant	
      Christopher	T.	Knight	
      	
      Maeghan	 Maloney,	 District	 Attorney,	 and	 Emily	 Collins,	 Stud.	 Atty.,	
      Prosecutorial	District	IV,	Augusta,	for	appellee	State	of	Maine	
	
	
At	oral	argument:	
	
      Walter	F.	McKee,	Esq.,	for	appellant	Christopher	T.	Knight	
      	
      Paul	F.	Cavanaugh	II,	Asst.	Dist.	Atty.,	Prosecutorial	District	IV,	Augusta,	
      for	appellee	State	of	Maine		
	
	
	
Kennebec	County	Superior	Court	docket	number	CR-2013-333	
FOR	CLERK	REFERENCE	ONLY